

114 S149 IS: Medical Device Access and Innovation Protection Act
U.S. Senate
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 149IN THE SENATE OF THE UNITED STATESJanuary 13, 2015Mr. Hatch (for himself, Ms. Klobuchar, Mr. Toomey, Mr. Donnelly, Mr. Burr, Mr. Franken, Mr. Portman, Mr. Casey, Mr. Coats, Mrs. Shaheen, Mr. Alexander, Ms. Ayotte, Mr. Cassidy, Mr. Isakson, Ms. Murkowski, Mr. Scott, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to repeal the excise tax on medical devices.1.Short
 titleThis Act may be cited as the Medical Device Access and Innovation Protection Act.2.Repeal of
			 medical device excise tax(a)In
 generalChapter 32 of the Internal Revenue Code of 1986 is amended by striking subchapter E.(b)Conforming
 amendments(1)Subsection (a) of section 4221 of such Code is amended by striking the last sentence.(2)Paragraph (2) of section 6416(b) of such Code is amended by striking the last sentence.(c)Clerical
 amendmentThe table of subchapter for chapter 32 of such Code is amended by striking the item related to subchapter E.(d)Effective
 dateThe amendments made by this section shall apply to sales after December 31, 2012.